El Juez Presidente Interino Señor De Jesús
emitió la opi-nión del tribunal.
EN RECONSIDERACION (1)
El peticionario y Cecilia Emanuelli contrajeron matri-monio en Coamo, P. B., el 25 de abril de 1908 bajo el régi-men de la sociedad de gananciales. Ambos aportaron bie-nes privativos. El 4 de diciembre de 1943 falleció ella en su residencia de Nueva York, bajo testamento abierto de 9 de enero de 1941, enmendado por un codicilo de 7 de no-viembre del mismo año. Ambos documentos fueron otor-gados en aquella ciudad. La testadora hizo varios legados específicos, y careciendo de ascendientes y descendientes, instituyó al peticionario por' su único y universal heredero.
El 13 de abril de 1944 el peticionario radicó en el De-partamento de Hacienda de Puerto Bico la notificación de defunción de su esposa a los efectos de la liquidación y pago de la contribución de herencia. Incluyó en la notificación todos los bienes de los cónyuges, así los privativos como los *307gananciales. Declaró qne el total de los bienes tenía nn valor de $409,641.07 ;(2) qne de ese valor, $117,727.03 (3) corres-pondían privativamente al peticionario; qne $54,398.05 era el valor de los bienes parafernales; y qne las bajas de la sociedad montaban a $7,457.80.(4)
El Tesorero aceptó la cantidad fijada por el peticiona-rio como el valor de los bienes parafernales; pero no aceptó, ni en todo ni en parte, la reclamación por concepto de sns bienes privativos, notificándole qne la contribnción de herencia ascendía a $30,474.58, de cnya cantidad $13,635.41 correspondían a ocho legatarios y $16,839.17 al peticiona-rio. Al notificársele la contribución qne debía pagar, el peticionario no estuvo conforme. Pidió la reconsideración y una vista administrativa, la cual fué celebrada el 17 de abril de 1945, ratificándose el Tesorero en su notificación anterior. El peticionario pagó entonces la parte de la con-tribución correspondiente a los legatarios y en cnanto a la suya satisfizo $9,730.13, qne era lo qne a su juicio debía pagar. En cuanto al remanente de $7,109.04, apeló para ante el Tribunal de Contribuciones. Alegó allí qne no estaban su-jetos a contribución de herencia por ser bienes privativos suyos: (a) su herencia paterna; (b) su aportación de capital a la sociedad Santiago Hermanos; (c) la parte pro-porcional de sus beneficios en dicha sociedad; (d) la heren-cia que recibió de su hermano Florencio Santiago Rivera y (e) la recibida de su hermana Teresa Santiago • Rivera. El valor de esos bienes privativos, según el peticionario-, monta a la cantidad de $111,794.08.
El Tribunal de Contribuciones dictó resolución el 19 de julio de 1946 en los siguientes términos: (a) sosteniendo *308la valoración que había hecho el Tesorero de los bienes in-muebles de la herencia radicados en las jurisdicciones de Coamo, Ponce y Santa Isabel, valoración que fue aceptada por el peticionario; (b) declarando con lugar la querella en lo que respecta a la cantidad de $32,392.52 que el peticio-nario recibió del Gobierno de los Estados Unidos por con-cepto de expropiación de la finca “El Húcar”; (c) decla-rando sin lugar la reclamación por concepto del capital in-vertido en la sociedad Santiago Hermanos; (d) declarando con lugar en cuanto a $9,623.33 solamente, la reclamación de $14,378.40 por concepto de ganado y sin lugar en cuanto al remanente de $35,093.21 procedente de la herencia del padre del peticionario; (e) declarando sin lugar la recla-mación del peticionario al efecto de que $33,949.03 del acervo de los bienes calificados de gananciales por el Tesorero, eran, al óbito de la esposa, bienes privativos del peticiona-rio; y (/) declarando con lugar la reclamación de la heren-cia de su hermana Teresa solamente en cuanto a la canti-dad de $1,407.14.
A virtud de esta decisión, el Tesorero radicó el cómputo de la cantidad que por concepto de contribución de herencia debía pagar el peticionario, o sea $4,656.62 en adición a los $9,730.13 que había pagado voluntariamente antes de recu-rrir al Tribunal de Contribuciones de Puerto Rico. El 16 de septiembre de 1946 pagó bajo protesta los $4,656.62 y dos .días después radicó la petición de certiorari que nos ocupa.
La contención del peticionario es que habiendo él apor-tado al matrimonio capital privativo por la cantidad de $111,794.08 procede, previa deducción de las deudas, reba-jar dicha suma del capital inventariado, puesto que no está sujeta a contribución de herencia; y que erró también el Tribunal de Contribuciones al exigirle que identificase en el cuerpo de bienes inventariados, los aportados por él o aquéllos con los cuales hubieran sido sustituidos.
*309Es incuestionable que el artículo 1307 del Código Civil dispositivo de qne se presumen gananciales todos los bienes del matrimonio mientras no se pruebe que pertenecen privativamente al marido o a la mujer, es la piedra angular en todo litigio en que precise determinar la naturaleza privativa o ganancial de los bienes del matrimonio. En el presente caso, sin embargo, no procede recurrir a esa presunción, sencillamente porque como dice la máxima legal, la presunción siempre cede a la verdad, esto es, a la prueba, y la evidencia documental del peticionario, como más adelante veremos, demuestra que el capital que reclama como privativo, procede de la herencia de su padre y de sus hermanos Florencio y Teresa y de su capital en la Sociedad Santiago Hermanos, más una parte proporcional5) de los beneficios devengados en dicha sociedad antes de contraer matrimonio. Probó además, que todos esos bienes fueron aportados al matrimonio y que su valor total es de $111,794.08. Se demostró que esos bienes tienen carácter de privativos, sencillamente porque en cuanto a los adquiridos por herencia, la forma de su adquisición fue indubitadamente establecida por las respectivas escrituras de partición; y en lo que respecta a los derivados de la sociedad Santiago Hermanos, por la escritura de disolución de sociedad, en la cual se hace referencia a la de constitución. La presunción del artículo 1307 no entra en juego en este caso porque el artículo 1299 la excluye, toda vez que en lo que concierne al capital y beneficios de la sociedad existentes antes de contraer matrimonio, el referido artículo 1299, en su apartado 1, dispone que son bienes propios de cada cónyuge “los que aporte al matrimonio como de su pertenencia”; y en cuanto a los derivados de las herencias, prescribe el mismo artículo *310en su apartado 2, que son bienes privativos de cada cón-yuge, “los que adquiera durante él [el matrimonio] por tí-tulo lucrativo, sea por donación, legado o herencia.”
El tribunal inferior no cuestiona que tales bienes, por la forma de su adquisición, son privativos. Su dificultad es-triba en exigir que después de tener la sociedad conyugal más de treinta años de existencia, el peticionario identifique, en-tre las acciones de corporaciones y bienes muebles existen-tes al disolverse el matrimonio, aquéllos que habían sido adquiridos con el producto de los que aportó al contraer matrimonio o que adquirió luego por herencia. Esa identi-ficación no es necesaria. A este efecto dice Manresa, en sus Comentarios al Código Civil Español:
“El art. 1396 [correspondiente al 1299 del Código Civil, ed. 1930] no añade más casos de subrogación; pero no cabe duda de que existen otros, comprendidos, sino en la letra, en el espíritu de la disposición. Tales son los siguientes:
“ (a) El cobro de créditos privativos de uno solo de los cónyuges.
“ (b) La venta de bienes de la exclusiva pertenencia de alguno do ellos.
“ (c) Las indemnizaciones satisfechas en caso de expropiación for-zosa .
“En todos estos casos, al derecho o a la cosa sustituye su importe, precio o indemnización, y si ingresa en la sociedad, la sociedad debe al marido o a la mujer, al socio a quien pertenecían los bienes, su importe o valor.” T. 9 (cd. 1904) págs. 560-1. (Bastardillas nuestras.)
No cabe duda que el marido aportó los bienes privativos antes descritos. Si él luego vendió algunos de ellos, natu-ralmente recibió su precio. Siendo el marido el represen-tante y administrador de la sociedad conyugal, tenemos que presumir, mientras no se pruebe lo contrario, que al reci-bir el marido el precio, equivale a haberlo recibido la so-ciedad cuya representación ostentaba.
Habiendo en el presente caso suficiente capital con el cual satisfacer en su totalidad el privativo del marido y *311el de la mujer luego de pagar las cargas de la sociedad, pro-cede dar cumplimiento al artículo 1319 del Código Civil que prescribe:
"Pagadas las deudas y las cargas y obligaciones de la sociedad, se liquidará y pagará el capital del marido y de la mujer basta donde alcance el caudal inventariado.”
En el presente caso, el capital privativo del marido con-sistió en algunos inmuebles y el remanente en bienes mue-bles. Los inmuebles con excepción de la finca Montería, fueron reducidos a dinero, acciones de corporaciones y cré-ditos hipotecarios. El metálico así como las acciones y de-más bienes muebles se confundieron en la masa común. Acaso algunos de los bienes muebles pertenecientes al marido se hayan perdido y de ese modo su capital haya sufrido pér-didas. Pero esa circunstancia no impediría que al liqui-darse la sociedad, el marido reciba íntegramente su capital privativo. Esto es así, a tenor con las disposiciones del ar-tículo 1321 del Código Civil que dice:
“Las pérdidas o deterioro que hayan sufrido los bienes muebles de la propiedad de cualquiera de los cónyuges, aunque sea por caso fortuito, se ‘pagarán de los gananciales cuando los hubiere.
“Los sufridos en los bienes inmuebles no serán abonables en nin-gún caso.” (Bastardillas nuestras.)
En el presente caso no hay controversia alguna en cuanto a pérdidas en los bienes inmuebles ni nadie ha sugerido la existencia de tales pérdidas. ' Ejemplificando esta doctrina dice Manresa en su citada obra:
“Pero cuando en la sociedad existen ganancias, la ley estima acertadamente que antes de partirse esa utilidad, es justo indemni-zar a cada cónyuge los perjuicios o las pérdidas que, aun por caso fortuito, hubiere experimentado en su capital. En efecto, el caudal del marido, por ejemplo, ha sufrido pérdidas o deterioros de impor-tancia que rebajan su importe en 15',000 pesetas, mientras que el de la mujer apenas ha experimentado alteración o ha tenido aumen-tos. Resultan de gananciales 20,000 pesetas. Si éstas se dividen *312por igual entre ambos cónyuges, la mujer percibirá íntegro o au-mentado el capital que llevó al matrimonio, y 10,000 pesetas más, mientras el marido, a pesar de existir ganancias, recibe menos de lo que aportó, pues el total de tales ganancias no alcanza a reintegrarle su capital. En esta situación, la ley quiere que se abonen al marido las 15,000 pesetas que tuvo de pérdidas en sus bienes muebles, y se partan entre ambos cónyuges las 5,000 pesetas restantes.” (pág. 708.)
Yéase, al mismo efecto, la sentencia del Tribunal Supremo de España de 17 de abril de 1943, Jurisprudencia Civil, Segunda Serie, t. 2, Marzo-abril, 1943.
 Entre las aportaciones reclamadas por el peticio-nario se bailan, como liemos visto, el capital y la parte pro-porcional de los beneficios que le correspondieron en la so-ciedad Santiago Hermanos, más ciertos créditos que reci-bió al adjudicársele las herencias antes mencionadas. Con-sideremos, en primer término, su aportación derivada de la sociedad Santiago Hermanos.
La referida sociedad se constituyó el 28 de julio de 1903 aportando el peticionario por concepto de capital la canti-dad de $1,694.85. Esta sociedad fue liquidada el 7 de oc-tubre de 1912, recibiendo él la suma total de $10,469.76 en dis-tintos bienes inventariados en la escritura de disolución. De esa suma, $1,694.85 corresponde al capital aportado por él a dicha sociedad y $8,774.91 a los beneficios acumulados du-rante sus nueve años de existencia, es decir, desde 1903 hasta 1912. En cuanto al capital aportado por él a la so-ciedad, no debe haber controversia ya que consta de la es-critura de constitución de sociedad otorgada cuando él era soltero y ningún interés podía tener entonces en aparentar un capital que no tenía y a lo cual se hubieran opuesto sus socios. Por concepto de beneficios no reclama el peticiona-rio la totalidad de los $8,774.91 porque parte de ellos corres-ponden a los años 1908-1912 por lo que son gananciales; pero existen los beneficios devengados desde 1903 al 1908 que deben ser privativos, pues la sociedad se constituyó el *31328 de julio de 1903 y el matrimonio no fue contraído hasta el 25 de abril de 1908. En tales circunstancias, y ante la imposibilidad de precisar los beneficios habidos en cada pe-ríodo, 1903-1908 y 1908-1912, el peticionario los determina por una sencilla operación aritmética. Considera él que cinco novenos de los beneficios, los correspondientes a los cinco años anteriores al matrimonio, son privativos y cua-tro novenos, los correspondientes a los cuatro años restan-tes, son gananciales. De ese modo concluye que los que per-tenecen privativamente al peticionario ascienden a $4,874.95. Sumados estos al capital, o sea, $1,694.85 hacen un total de capital y beneficios montante a $6,569.80 que es la suma re-clamada por ese concepto.
El tribunal inferior sostiene que no existe precepto legal que autorice la pauta que siguió el peticionario para deter-minar la proporción entre los beneficios privativos y los ga-nanciales. En verdad, no conocemos ningún precepto legal que expresamente la autoriee. Pero no hay duda que si ne-gásemos tal reclamación de beneficios, estaríamos manifiesta e injustamente perjudicando al peticionario. Al adoptar esa norma, éste no hizo otra cosa que aplicar por analogía lo establecido en el artículo 1326 para la liquidación simul-tánea de dos o más sociedades de gananciales de dos o más matrimonios contraídos por una misma persona. El citado artículo dice así:
"Siempre que haya de ejecutarse simultáneamente la liquidación de los bienes gananciales de dos o más matrimonios contraídos por una misma persona, para determinar el capital de cada sociedad, se admitirá toda clase de pruebas en defecto de inventarios; y en caso de duda, se dividirán los gananciales entre las diferentes sociedades, proporcionalmente al tiempo de su duración y a los bienes de la propiedad de los respectivos cónyuges.”
No vemos por qué razón no puede aplicarse por analogía ese artículo teniendo en cuenta la conocida máxima legal que dice: “Donde existe la misma razón debe aplicarse la misma ley”.
*314Por último, pasemos a considerar los créditos que el pe-ticionario aportó al matrimonio. Parece claro que si estos créditos no fueron cobrados, no pueden considerarse como aportados. Pero la declaración del peticionario al efecto de que todos fueron cobrados, no fué contradicha y como esa declaración no podía ser caprichosamente descartada, debe-mos dar por establecido que todos los créditos heredados por él fueron aportados a la sociedad conyugal.
De conformidad con los principios enunciados en esta opinión, debe liquidarse la herencia del peticionario en la siguiente forma:
Valor de los bienes $506, 079. 26
Menos: Bajas o Deudas $4,416.40
Capital aportado por la esposa 54,398. 05 Capital aportado por el peti-cionario 111,794.08 170, 608. 53
Canaciales $335,470.73
Gananciales de la esposa falle-cida 167,735. 36
Más capital aportado por la es-posa fallecida 54, 398. 05
Total líquido a repartir $222,133. 41
' Menos: Legados 105,157. 07
Herencia del Peticionario $116, 976. 34

Procede anular la resolución apelada y devolver el caso al Tribunal de Contribuciones para que ordene al Tesorero a computar la contribución que deba pagar el peticionario sobre una herencia de $116,976.34. TJna vez computada, se le ordenará que devuelva al peticionario lo que le corres-ponda, incluyendo los intereses a que pueda tener derecho.


(1) Por sentencia de 31 de marzo de 1948 este Tribunal confirmó la reso-lución dictada por el Tribunal de Contribuciones de Puerto Rico; pero a virtud de moción de reconsideración nuestra sentencia fué dejada sin efecto y oímos de nuevo a las partes.


(2) Este valor, por motivos de ciertos aumentos y ajuste de intereses, fué elevado por el Tesorero a la cantidad de $506,079.26, lo cual fué aceptado por el peticionario.


(3) La cantidad reclamada fué de $117,727.03, pero el propio peticionario acepta que $111,794.08 fué el valor que él pudo probar.


(4) La cantidad originalmente reclamada por concepto de bajas fué reba-jada por el Tesorero a $4,416.40 y el peticionario aceptó la reducción.


(5) Esta sociedad se constituyó siendo el peticionario soltero por escritura de 28 de julio de 1903 y se disolvió y liquidó durante su matrimonio por escri-tura de 7 de octubre de 1912. Por esa razón reclama la parte de los beneficios correspondientes a los años anteriores al matrimonio.